Warren E. Burger: We will resume arguments in Dixon against Love, Mr. LaTurner.
James O. Latturner: Good morning, Mr. Chief Justice and may it please the court. In order to fully and adequately understand the Secretary of State's action in this case. It is necessary for a full consideration of the entire statutory and regulatory scheme set up by the State of Illinois and under which the Secretary of State Acts. Illinois provides two basic statutory sections regarding the revocation of driver?s licenses. They are found in the Illinois Motor Vehicle Code. The first Section 6-205 and the second Section 6-206. The Secretary acted under Section 6-206 which provides for the discretionary revocation or suspension of driver?s licenses. For comparison, I would first like to consider Section 6-205. Section 6-205 is clearly headed mandatory revocation of driver?s license and provides that the Secretary Of State shall forthwith revoke a driver?s license upon receiving the report of the conviction of various traffic crimes, such as drunken driving, three instances of reckless driving and various others. Not only is his action mandatory, but at the end of the Traffic Court proceeding where these convictions take place, the licensee must surrender his driver?s license to the clerk or the judge of that court. The clerk or judge in turn forwards the license to the Secretary of State who now needs only to stamp it revoked. The Secretary of State must revoke it. He has no discretion to take any other action on that license. In start contrast to this mandatory revocation provision, we have Section 6-206. This is the provision which the Secretary of State acted under the present case. This is clearly headed discretionary authority to suspend or revoke licenses. It gives the Secretary of State, the authority to revoke licenses upon the happening of the determination, certain events have happened. In this particular case, Mr. Love?s license was revoked as stated in the notice, because his driving record indicated a disrespect for the traffic laws. Other discretionary revocations under Section 6-206 even include non-feloniously violating any provision of the Motor Vehicle Code.
Speaker: There was a little more specific and that was not it. Did it not have something in it about three moving violations? Is not that the supporting data?
James O. Latturner: No, Your honor, he was notified, this action has been taken as a result of your having been repeatedly convicted of offenses against laws and ordinances regulating the movement of traffic to a degree which indicates disrespect for the traffic laws.
Speaker: Your answer to the question then should have been yes.
James O. Latturner: No.
Speaker: That it is supported by repeated convictions not just some vague manifestation of disrespect.
James O. Latturner: But they have to make the determination of disrespect and again the comparison...
Speaker: But, do you suggest that's not the three moving violations and convictions therefore, does not support a conclusion of disrespect or...
James O. Latturner: As a matter of fact, Your Honor, under the statutory scheme, a commercial driver is allowed to fight convictions prior to the time his commercial license is revoked. Mr. Love is a commercial driver which the Secretary of State well knew since his driver classification is on the abstract of record. In this case, his commercial license could not be revoked, yet in fact, it was without any prior hearing.
Speaker: I want to have you interrupted for the moment. The counsel for the state told us yesterday, I thought and I would like to clarify this that upon receipt of that notice of determination and upon the termination, there is a provision for a prompt hearing of some kind on a hardship basis. Can you clarify that a little bit and tell us about that?
James O. Latturner: Yes, there is no provision whatsoever for a prompt hearing. You can apply for a Hardship License. You also can apply for a full post revocation under Section 2-118 of the code. The Hardship procedure is a part of the 2-118 proceeding. You have to apply in writing, and by the way, I should add first on the notice given to the licensee that his license is revoked. In big letters at the bottom of it is ?Your license must be surrendered immediately.? The entire notice has been reproduced in the form that it is. The license is then surrendered in effective revocation in itself.
Speaker: Where is the notice?
James O. Latturner: The notice is at Page 13 of the Appendix. The licensee may then file a written request for a hearing under Section 2-118. The Secretary of State does not have to respond to that request for 20 days. They have 20 days to respond to it. When they respond to it, the response is to set a date further into the future. Beyond the 20 days, there is no statutory provision for that. It is supposed to be within a reasonable time. After the hearing is set, it is held, there is then the time for decision. During this entire process, the license is revoked. The revocation is not stayed pending on this hearing. As we have indicated again in the abstracts, our experiences on administrative proceedings before the Secretary of State regarding driver?s licenses, the process from the time of the request to the time of decision runs anywhere from three?and-a-half months to over nine months. During this time, the license is revoked. There is no prompt hearing, there is nothing that can be done prior to the effective date of the revocation to save the license.
Speaker: Is that part of what was described as the hardship? Do you get a Temporary Hardship License?
James O. Latturner: Yes, the Hardship License is a part of the 2-118 hearing. We got a special one in this case, because after filing the action, the revocation was stayed pending a hearing on hardship which the District Court ordered separate and apart from a regular 2-118 hearing. It took them a month-and-a-half to make that decision from June 10th until July 25th. Going back again to the statutory scheme under Section 6-206, as I have indicated is purely discretionary. The rules which the Secretary of State has promulgated reinforced this opinion. Rule 6-206 clearly states that the Secretary is authorized to take action or he may decline to act in contrast to Section 205, where he must act. Here he has the discretion, even if grounds exist for some reason not to act. The statute Section 6-206 further provides that if he chooses to act, even if a penalty of revocation is authorized, he may substitute an order of suspension instead. So again, rather than a definite penalty that must be imposed, he has the discretion to lower it if he wishes. The Secretary of State has argued that despite this admitted discretion, they avoid all discretionary decisions by the adoption of a Point System, but the Point System also must be viewed in accordance with statutory and regulatory system within Illinois. The Point System is provided for under Section 6-204 of the Illinois Motor Vehicle Code, where they talk about traffic violations and that Section refers to findings of guilty on traffic violations as evidence relating to unfitness to safely operate a motor vehicle. The rule which the Secretary of State has promulgated Section 6-204 which includes the point system, specifically provides that he shall promulgate a Point System as a standard in determining whether to suspend or revoke licenses and further that the Point System shall act as a standard for the Secretary in determining whether such person has due respect for the Traffic Laws. Thus, we find that the Point System is not conclusive. It is merely evidence, it is merely a starting point, a guide. The Secretary of State claims that is the only thing they consider that is true, because they will not allow the licensee to make any presentation of other evidence. That is not an excuse. That is actually a statement of the problem. What we need when the Secretary of State is considering some evidence, the traffic record, the right of the other person to the proceeding, the licensee to be allowed to present what evidence he has in order that there may be a weighing of all the evidence. There is no possibility whatsoever for the licensee to make any presentation prior to the effective date of the action. They claim that after the traffic -- that there was a prior hearing in Traffic Court. Again, looking at the statutory scheme, the decision that is made in Traffic Court under Section 6-206 is not conclusive. Remember, the decision made in traffic court under Section 6-205, a separate Section is conclusive. The license is surrendered in the Traffic Court. Under Section 6-206, however, it is clearly contemplated that the Secretary of State has other decisions to make, decisions which are not determined by the Traffic Court Judge. First, the Secretary of State has to decide whether or not grounds to exist. As the District Court found, he has to make an affirmative determination that in fact there is disrespect for the law. The Traffic Court only decides single convictions.
Thurgood Marshall: Suppose the State of Illinois adopted a statute that said that after three convictions for moving violations, your license is revoked.
James O. Latturner: If they put that into the Section 6-205 scheme, that would be an entirely different case and I think that with the surrender of the license in Traffic Court that it would meet Due Process, otherwise Lower Court cases that the Secretary Act, there would have to be a hearing in clerical error. We are not challenging 6-205, we are challenging 6-206. They are very different, and the difference points up for due process problems.
Speaker: Mr. Latturner, is this point system set out in any written regulation that the Secretaries out there has promulgated under the statute?
James O. Latturner: Yes, it is.
Speaker: And where does that appear?
James O. Latturner: The point system itself is set forth under Section 6-204 which is not reproduced in the Appendix. It was attached to the Secretary?s motion to dismiss in the trial court and it would be found in the record as ...
Speaker: It is not in any of the...
James O. Latturner: The Full Point System is not in any of the --
Speaker: There were some references yesterday to the reply brief, but I --
James O. Latturner: In the reply brief, they set forth some of the preliminary regulations that it is to be used as a standard in determining non-fitness. That would, I am not sure what Page on the reply brief it is on. It would be in there. Page three of the reply brief. It does not have the Full Point System. The second decision that the Secretary of State has to make under Section 6-206 is whether to take any action at all even if grounds exist and thirdly if he decides to take actions, what particular action he should take. This court has recognized as recently as last week in Codd v. Velger, that using the example of a parole, that there are two separate considerations. First, whether the parolee in fact, committed the violation with which he is charged, and second, if he did commit the act whether under the circumstances his parole should be revoked. And as this court pointed out, even if it is admitted that he did the act, it is still required to give him a hearing on what action should be taken, and this is the same type of situation that we have in the case at bar.
Speaker: At what stage did Codd against Velger require that?
James O. Latturner: In the case at bar, Mr. Love?s driver?s license was revoked. It is the harshest penalty that could be imposed by the Secretary of State. The actions of Mr. Love which triggered the Secretary?s revocation were minimal within the statutory scheme. Mr. Stevens asked yesterday, how many points he had accumulated. For all of these traffic violations contained on Mr. Love?s record, his total number of points is 71. Under the statutory scheme, 71 points would warrant a suspension of up to six months.
Speaker: That is under the regulation scheme.
James O. Latturner: Yes.
Speaker: That is not in the statute, is it?
James O. Latturner: No, that is under the regulations.
Speaker: 45 to 74 says, suspension of the three months.
James O. Latturner: 45 to 74 says, suspension of the three months. In fact his last three violations were 49 points, he had 22 points from prior violations for the total of 71. So, if they are using a points as a guide it should have been a suspension of no more than six months, here we have a revocation.
Speaker: Three months.
James O. Latturner: Three months, pardon me. Justice Stevens also inquired yesterday as to whether or not it would be possible for a licensee to determine the number of points that has been charged against him and the answer to that is also known. In Illinois, you can write the Secretary of State and for a $2.00 fee you can get your abstract of record. Mr. Love?s abstract of record is reproduced at Page 10 of the Appendix. It lists all of the violations, it lists any other actions that have been taken, it lists the type of license, etcetera. It does not list the number of points that have been charged against him. In order to figure the number of points, you have to acquire their entire records as to how many points is given for each violation. It cannot be done by writing the Secretary of State. The Secretary of State also attempts to justify Summary Action on the basis of an emergency, and we submit that an emergency --
Speaker: Mr. Latturner, before you get to that, you say the number of points that your client had was 71. How do we know that from the record?
James O. Latturner: You do not. You would have to take the violations indicated upon the record in the Appendix and go through the voluminous regulations which are attached to the Secretary?s motion to dismiss and figure it out. They have not been computed within the --
Speaker: You have just given us your computation of what you think they are.
James O. Latturner: That is correct. An emergency situation which would justify the suspension of Due Process rights does not exist in the case at bar. As this court has previously indicated, in order to have an emergency justifying such summary action, it must be justified necessary in the particular instance. The only emergency claimed by the secretary in this action is to remove unsafe drivers from the highway. That does not apply in the particular instance because as the secretary also admits, they cannot properly revoke Mr. Love?s commercial license. Thus, he would be allowed to return to the highway for the major part of his driving life. That is because Section C2, Subsection C2 of the statute in question here allows a commercial driver five violations prior to suspension or revocation.
Speaker: Looking at that record at page 10, is that a list of eight arrests from traffic violations?
James O. Latturner: It lists eight tickets. Two out of the six do not pertain or are not chargeable against suspension or revocation of a license. The first one..
Speaker: What is the significance of it having date of arrest?
James O. Latturner: It means, he was given the ticket, for example, the first...
Speaker: He was given the ticket and not arrested?
James O. Latturner: Pardon.
Speaker: Not arrested?
James O. Latturner: No, there are some violations which apply towards potential suspensions or revocations. There are some violations that do not apply towards suspensions or revocations.
Speaker: By the parking ticket?
James O. Latturner: Yes, as a matter of fact, the first one for example is driving without a tail light on.
Speaker: Why would they have date of arrest?
James O. Latturner: A ticket is determined to be in arrest. That was all that it means.
Speaker: Even a parking ticket?
James O. Latturner: They do not list parking tickets.
Speaker: No, is a parking ticket considered an arrest in Illinois? Generally, an arrest is something considerably more different and more brave than a citation or just giving of a ticket, particularly, a parking ticket.
James O. Latturner: I do not know if I can answer your question definitively. It is a practical matter, on the record, they do not include parking tickets. They do include all other tickets whether or not they go to a suspension.
Speaker: All of these are, so called moving violations?
James O. Latturner: Yes, and as I say, the first one is for driving without a tail light. This has no bearing on suspension or revocation.
William J. Brennan, Jr.: Do you have an idea of what the others are?
James O. Latturner: You mean the six that he was charged with?
William J. Brennan, Jr.: Well, I say eight.
James O. Latturner: Oh well, no -- see, the first one, Justice Brennan, was driving without a tail light. For the purposes of the suspension or the revocation --
Speaker: What about the second?
James O. Latturner: That does not count. The second one, I think is improper turn. The third one, I believe, is another improper turn. You cannot tell, you have to go back to the section, which I have done prior to this and I am now relying on my memory. The first two are improper turns, I think one is a left hand. I am not quite sure what the other one is. The third one, if you are looking at description of action, the 104901 is a speeding ticket.
Speaker: Well, you skipped the third one.
James O. Latturner: No, both the 202 and the 218 are improper turns.
Speaker: What is the 103 then, the very first one?
James O. Latturner: The 103 as I indicated was the tail light was out.
Speaker: Tail light and two improper turns.
James O. Latturner: Right and then speeding.
Speaker: And what was the fourth one?
James O. Latturner: The fourth one, the action taken there is the initial suspension in 1970. That was not a ticket that just indicates the action of the Secretary of State. The fourth item, I believe is determination of suspension, which again appears on the record here. The fourth item is driving while suspended which resulted in the next item which is a second suspension. The following item is determination of that suspension. Again under description of action, if we are now down to the line of 106-01-03, the following three are speeding tickets and those are the three that triggered this action.
Speaker: Triggered this action.
James O. Latturner: The last item, the 6-206 (a)(3) is the notation of this revocation that was entered in the case at par.
Speaker: Mr. Latturner, to stop in effect that final (Inaudible).
James O. Latturner: That I have never understood. The only emergency that the Secretary of State has alleged in the case at bar is to remove unsafe drivers from the road. It does not apply to this situation because they cannot remove Mr. Love legally from the road for driving as a commercial driver. Secondly, they never charged him with being an unsafe driver. They charged him with disrespect for the laws, under a statute that authorizes them to charge him with either disrespect for the laws or disrespect for the safety of other people on the highway. They charged him only with disrespect for the Traffic Laws. Secondly,
Speaker: Would you rather had it the other way?
James O. Latturner: Pardon.
Speaker: Would you rather had it the other way?
James O. Latturner: I do not think that it would have been proper to charge him with that. As you notice on the traffic record, there are no accidents listed for Mr. Love.
Speaker: I thought there was one with a collision somewhere, if I can read these hieroglyphics, it maybe not. Are you representing there is no collision at all in all of these?
James O. Latturner: In my understanding of this record, there is no collision on it.
Speaker: But he had at least within six months three speeding tickets?
James O. Latturner: That is correct.
Speaker: And this is not a hazard in your estimation?
James O. Latturner: It does not propose an emergency situation which justifies a suspension of the Due Process Clause. We are not saying that the State of Illinois cannot remove drivers that they determine to be disrespectful or unsafe from the roads. What we are saying is that they cannot do that until after they have given the licensee the opportunity to tell his side of the story. In fact, at the case at bar --
Speaker: Did he object to these speeding tickets in any way?
James O. Latturner: I am not sure if he appeared in court. We did not contest the findings of guilty.
Speaker: Well, he certainly was given an opportunity to tell his side of the story at the time of the speeding charges, was he not?
James O. Latturner: As to the speeding charge itself, he was not given the opportunity to tell his side of the story to the Secretary of State when the Secretary of State took action.
Speaker: Now his side of the story would have been, ?Yes, I was speeding? because presumably he does admit, he was speeding because he did not go in there and defend or he was convicted. ?Yes, I was speeding, but I am not disrespectful on the law.?
James O. Latturner: I think he would point out that except for the two groupings of tickets of three each that there are no other violations which would lead to the accumulation of points on his record. To a large extent this entire procedure is not how many tickets you get, but how you group them. In the seven-year period, it is possible for another driver to have been found guilty of 14 speeding violations, and as long as he never put any three of them within a 12-month period, his license would never be revoked or suspended.
Speaker: Well, that is a matter of drawing lines, and as we all know that is what legislation is and surely, while if you come close to the lines on every side, you can make, I am sure, pretty extreme difference. There certainly is a qualitative difference, isn't there between a person who violates the speed limit three times over a six-year period as contrasted with one who violates the speed limit three times over a six-months period.
James O. Latturner: Well, you can compare this in many ways. If you have three tickets in 365 days, you get suspended. If you have four tickets in 368 days, you do not get suspended.
Speaker: Well, if it based -- two chronological, two adjacent days and then three in the ensuing year.
James O. Latturner: The basic purpose for the hearing with -- in the facts of this case with Mr. Love is they revoked his entire license, yet, he is allowed under the statute, five violations before his commercial license is revoked.
Speaker: Are you arguing that it was a mistake under Illinois Law to revoke his license, or are you attacking the constitutionality of the law? Currently, under your submission it was somewhat improper or erroneous application of the Illinois Law in this case, but that is a matter of Illinois law. I am not sure, that you are attacking the statute as a matter of the United States constitution.
James O. Latturner: That is right, one of the purposes of Due Process is to allow licensees such as in the case at bar to make presentations to point out that the policy is being improperly applied to the facts at this case. He has to come forward with the fact that he is a commercial driver, that he has a commercial license. It requires giving him the opportunity to make a presentation.
Speaker: And did he do that in this case?
James O. Latturner: He had no opportunity to prior to the effective date.
Speaker: No. Afterwards, did he do it?
James O. Latturner: Yes.
Speaker: And after he showed, he was commercial driver he was allowed to keep his license?
James O. Latturner: They gave him a Hardship License.
Speaker: To drive his commercial --
James O. Latturner: Finally they gave him his full license back by order of the court below. We would also have argued that under the facts that if we would have had a prior hearing that the facts of this case would not justify the ultimate penalty here of revocation. At the very most --
Speaker: Is it your submission that the Full Due Process hearing must take place?
James O. Latturner: Oh, certainly not, no.
Speaker: Well, then what is the standard do you think the state must satisfy before a suspension?
James O. Latturner: At a minimum, they have to give him an adequate notice which apprises concretely of what he has been charged with and what his rights are. He should then have the opportunity to make an oral presentation to an agent of the Secretary of State which could be on an informal basis.
Speaker: You do not think that there is any way a state could say that on the undisputed information we have, probable cause to revoke has been established.
James O. Latturner: Under the Illinois statutory scheme, no.
Speaker: You agree then that the state need to establish no more at the initial revocation than the possibility or the probability of a violation?
James O. Latturner: I think they have to have some grounds to act which they notify him of but they have to give him the opportunity to --
Speaker: What standards must they satisfy? Under Bell against Burson and related cases it is just at the most probable cause, is it not?
James O. Latturner: At the most, they could notify him that your record shows so many tickets and give him the right to make any type of presentation that he wants or an informal hearing and act after that. What we are asking for is the opportunity for him to talk through an agent of the Secretary of State prior to the effective date.
Speaker: Even if any rational person would conclude that there is probable cause for suspension based on a series of undisputed conviction.
James O. Latturner: There may be probable cause for some action. There is the right to determine what action should be taken. I should note in connection with that numerous states have developed a system which goes a little bit beyond the minimum that I have just indicated which is probably the most practical method of handling that. Send out the notice, advise them of the rights, what the basis of the decision is and if they request the hearing, then they would stay the effective date of the revocation until the hearing is held. The state can schedule it as quickly or as they wish. On a practical level, I think that would be the most appropriate scheme, but we are not asking for the full evidentiary hearing.
Warren E. Burger: May I ask you just one question? Your time is up and that I want to see what your response is. The three admitted violations for speeding and other things are in the nature in this setting of findings of fact, are they not, which are not challenged here?
James O. Latturner: We are not challenging the convictions.
Warren E. Burger: All correct. Is not the action of the Secretary of State saying that the license is cancelled under the Point System pursuant to the regulations in nature of a conclusion of law from the admitted undisputed findings of fact that he has three convictions plus some other violations.
James O. Latturner: No, the Point System is merely evidence. It is merely a start.
Warren E. Burger: Is it or is it not in the nature of a conclusion of law?
James O. Latturner: No, he must make the determination of disrespect. It is the starting point for it, but it is evidence that is clear from the entire regulatory scheme.
Speaker: May I ask you a question too, Mr. Latturner, is it your view just focusing on this probable cause for a moment, that if the conclusion of law is that the license should be revoked, that as a matter of Illinois law, the three findings of fact do not as a matter of law establish probable cause for that conclusion, as with this driver, three violations would not justify his revocation.
James O. Latturner: That is correct.
Speaker: So that on the undisputed facts, there was no probable cause.
James O. Latturner: There was no probable cause for the revocation of the commercial license.
Speaker: Which is the action that was taken?
James O. Latturner: That is right. If at all, license was revoked, that is why we need some type of prior hearing which in the case at bar could be an informal conference to make this known.
Thurgood Marshall: Mr. Latturner what would happen if he had five convictions?
James O. Latturner: If he would have had five convictions? He would have received a notice similar to what he did.
Thurgood Marshall: Would you still be objecting?
James O. Latturner: We would be objecting. We would have asked for a hearing on the revocation. Our preference here is to work through the administrative system. That is what we are here today for. Not to be presenting this to a court, but to have the opportunity to make the presentation to the administrative officer. Obviously, some cases are going to be lost before the administrative agency, but others will be won. What we need is the right to go through the administrative procedure. We do not have that prior to the effective date of the action here.
Speaker: What if Illinois had provided that upon any conviction for speeding? There is a mandatory revocation of your driver?s license for 30 days.
James O. Latturner: That is Section 6-205.
Speaker: You would not have any constitutionality issue to that?
James O. Latturner: We are not contesting the constitutionality of that.
Speaker: If upon conviction, they stamped your license revoked --
James O. Latturner: And the driver?s license, a judge in the Traffic Court, that is what they do in Section 6-205, it is very different from the discretionary procedure here. Thank you.
Warren E. Burger: Do you have anything further counsel?
Patricia Rosen: Just a point Your Honor. Mr. Chief Justice and may it please the court. I would like to point out to the court that reproduced in the appellant?s brief, in the Appendix at Page B(4) is a section which counsel was discussing with the court about revoking the license of a commercial driver. And in fact, this --
Speaker: At Page B4?
Patricia Rosen: B4, that is correct Your Honor. This section does provide that in order to revoke the license of a commercial driver in his occupation, he must have been convicted of five moving violations, at least two of which occurred while operating a commercial vehicle in connection with his regular occupation. However, the statute goes on to provide further that he must either submit an affidavit in writing to the Secretary of State, informing the Secretary of State, the number of offences committed while driving a commercial vehicle in connection with his regular occupation, or in the alternative, he must request a hearing under Section 2118. If he does neither one of those things, the statute goes on to provide that the Secretary may revoke or suspend the license of such person to drive any vehicle, if he does neither one of those things. Now, he can either submit an affidavit or request a hearing, and the plaintiff in the yesterday case did neither one of those things.
Speaker: What if he requests the hearing, the license is not revoked meanwhile?
Patricia Rosen: That is correct. The Secretary of State will send such a driver licensed to drive a commercial vehicle in his occupation pending the outcome of the administrative hearing.
Speaker: If he requests the hearing?
Patricia Rosen: That is correct.
Speaker: If he submits the affidavit?
Patricia Rosen: The same effect.
Speaker: And did he have a chance to submit the affidavit in this case?
Patricia Rosen: He certainly -- or request a hearing and he did neither one of those two things.
Speaker: Because he had a notice that said, ?We are about to suspend your license??
Patricia Rosen: That is correct, he was notified by letter that they were about to suspend his license and instead of submitting an affidavit or requesting a hearing under 2118, he filed an action in District Court seeking an injunction.
Speaker: Of course the notice did not tell him what he could do.
Patricia Rosen: The notice of revocation on the back does say you are entitled to a hearing under Section 2118, but he did not request that.
Speaker: Do we have any evidence in this case whether those three speeding violations occurred while he was driving his commercial vehicle?
Patricia Rosen: No, there is no such evidence. The speeding violations were --
Speaker: As I understand you, if he had filed an affidavit that all three, where while driving his commercial vehicle and he would have to get this temporary license, is that right?
Patricia Rosen: Right?
Speaker: Because it takes five commercial speeding violations --
Patricia Rosen: Right, that is correct. As to the revocation which counsel was talking about, the license was revoked not because -- it was because of the three speeding tickets but that was the basis for the third suspension, and because he was suspended three times ?
Speaker: I gather the system operates then as if whether only three and there is a presumption, unless you abuts it by affidavit that all occurred while he was driving a non-commercial vehicle.
Patricia Rosen: That is correct, since the Secretary of State, although he knows that the driver has the license, that is a license to drive a commercial vehicle, he has no knowledge as to how many --
Speaker: So you are saying I take it that in so far as the commercial aspect of this case is concerned, the law does provide at least an informal mechanism by which the driver may correct any misapprehension of the Secretary prior to his license ever being revoked.
Patricia Rosen: That is absolutely correct, there are special protections for individuals who drive commercial vehicles as an occupation.
Speaker: Well in this case, all he got was this revocation, am I right?
Patricia Rosen: He was notified that his license was to be revoked, Your Honor. That is correct, and he was also notified --
Speaker: No. Just, is there anything in the record other than this revocation slip? Is there anything else in the record?
Patricia Rosen: I do not understand the question Your Honor.
Speaker: You said that before his license was revoked, he was given the opportunity to do so. Is that correct?
Patricia Rosen: Your Honor, what I said was at the time his license is revoked, not before, but at the time he knows his license, he got notification first of all, before his license was revoked that it was going to be revoked on the 27th of March.
Speaker: Where is that?
Patricia Rosen: That appears in the opinion of the District Court. They note that on March 27th, he was notified that one more conviction would result in the loss of his driving privileges, and on March 31st of the same year he was convicted. So, he knew prior to the conviction that if he had one more conviction, he was going to lose his license. He could have at that time contacted the Secretary of State?s office and said, ?I have a pending traffic ticket. I am afraid I am going to lose my license, what should I do if I am convicted??
Speaker: But he was not sent a letter by the Secretary of State telling him that.
Patricia Rosen: He was sent a letter by Secretary of State informing him that one further conviction would result in the loss of his driving privileges.
Speaker: And that letter is in the record?
Patricia Rosen: Your Honor, that appears in the opinion of the District Court.
Speaker: Is it in the record?
Patricia Rosen: I am sure it is your Honor, but I cannot cite you to a particular page in the record at which the letter appears. The District Court does refer to it in their statement of facts on Page A(2) of the appellant?s brief, the District Court states specifically on March 27th, 1975, this is in the second full paragraph near the bottom. Plaintiff was notified by letter that a further conviction would result in the loss of his driving privileges. The third citation had been issued to this plaintiff on February 12, 1975 and his subsequent conviction occurred on March 31, 1975. So, in between his third and final speeding ticket in his conviction, he was notified by letter from the Secretary of State?s office. If he was convicted one more time, he would --
Speaker: Is the entire record filed here?
Patricia Rosen: Yes, Your Honor, it is. Thank you.
Warren E. Burger: Thank you counsel. The case is submitted.